HAWTHORNE, Justice.
In this case the Court of Appeal found that the power of the Governor under Article 5, Section 10, of the Constitution to remit fines and forfeitures includes the authority to remit a forfeited bail bond, but concluded that this constitutional provision does not give the Governor authority to remit a bail bond forfeiture after the funds have been disbursed to the governmental units and officers having a statutory right to share in them. On this theory it affirmed a judgment of the lower court dismissing the suit instituted by plaintiff Summit Fidelity and Surety Company to recover the amount forfeited by it as surety on a bail bond. La.App., 145 So.2d 395.
This case and the case of State v. United Bonding Insurance Company of Indianapolis, Indiana, No. 46,627, La., 154 So.2d 374 present the same legal questions for decision, and were consolidated for argument here. For reasons set out at length in our decision in that case we think that though the Court of Appeal reached the right result in this case, it erred in holding that the power vested in the Governor by the Constitution includes the authority to remit forfeited bail bonds.
For the reasons assigned in the case of State of Louisiana v. United Bonding Insurance Company of Indianapolis, Indiana, No. 46,627, La., 154 So.2d 374, the judgment of the Court of Appeal is affirmed. Relator is to pay all costs.
SUMMERS, J., absent.